Case 4:19-cv-00412-ALM Document 41 Filed 06/23/20 Page 1 of 15 PageID #: 610




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   SHERMAN DIVISION

    CONSTANCE SWANSTON, WOMEN’S                    §
    ELEVATED SOBER LIVING, LLC, AND                §
    SHANNON JONES                                  §
                                                   §      Civil Action No. 4:19-cv-00412-ALM
    v.                                             §                 Judge Mazzant
                                                   §
    CITY OF PLANO, TEXAS                           §

                   DEFENDANTS’ MOTION FOR PROTECTIVE ORDER

         Defendants, the City of Plano, Texas (the “City”) and its Board of Adjustment (the “BOA”)

(together, “Defendants”) file this Motion for Protective Order.1

                                                  I.
                                             Introduction

         1.1    Plaintiffs are the operator of a for-profit sober living recovery home, the managing

member of the home’s operator, and one resident of the home who is also the house manager.

Plaintiffs allege that the City’s ordinance limiting the sober living home to ten unrelated residents,

as well as the BOA’s denial of the home’s request for an accommodation to house 15 residents,

violate the Fair Housing Act and Americans with Disabilities Act.

         1.2    The BOA denied the home’s request for an accommodation at an open meeting.

Plaintiffs attended the meeting, and Plaintiffs’ counsel made a presentation in support of the

requested accommodation. Exhibits were introduced. Members of the BOA also spoke on the

record. A transcript was made of the proceedings, and this transcript has been produced to

Plaintiffs. This lawsuit followed.




1
 Defendants do not request oral argument on this motion. This motion, and Plaintiffs’ responses, should
provide sufficient information for the Court to determine whether a protective order is appropriate.

Motion for Protective Order                                                                      Page 1
Case 4:19-cv-00412-ALM Document 41 Filed 06/23/20 Page 2 of 15 PageID #: 611




       1.3     Plaintiffs have requested the depositions of several City employees, members of

the BOA, and a corporate representative for the City and the BOA. Defendants object to Plaintiffs

request to depose Pat Morgan, Robert Miller, and Jim Norton—three members of the BOA (the

“BOA Witnesses”)—because their testimony is protected by the mental process privilege, judicial

process privilege, and deliberative process privilege (the “Privileges”), and because their testimony

would be cumulative and/or irrelevant.

       1.4     Additionally, Defendants object to several of Plaintiffs’ proposed topics of

deposition for the City’s and BOA’s corporate representatives, because testimony about these

topics is protected by the Privileges. Defendants do not object to producing a corporate

representative for deposition, only to certain proposed topics, to the extent they violate the

Privileges.

       1.5     Defendants seek an order from this Court protecting the BOA Witnesses from

having to testify at deposition, and an order protecting Defendants’ corporate representatives from

having to testify about topics covered by the Privileges.

                                             II.
                                   Argument and Authorities

       A.      The BOA is a quasi-judicial body.

       2.1     “It has been held that boards of adjustment are quasi-judicial.” Lufkin v. McVicker,

510 S.W.2d 141, 144 (Tex. App.—Beaumont 1973, no writ) (citing Dallas v. Halbert, 246 S.W.2d

686, 691 (Tex. App.—Dallas 1952, no writ) (a “Board of Adjustment’s functions are

administrative, fact finding, and quasi-judicial in nature.”); See TEX. LOC. GOV’T CODE § 211.008

- § 211.011 (providing that municipalities may appoint a board of adjustment to adjudicate requests

for special exceptions to the terms of zoning ordinances); see also Washington v. Dallas, 159 S.W.

2d 579, 581 (Tex. App.—Dallas 1942, no writ) (“It is well settled in states where the question has

Motion for Protective Order                                                                   Page 2
Case 4:19-cv-00412-ALM Document 41 Filed 06/23/20 Page 3 of 15 PageID #: 612




arisen, that boards of adjustment . . . act as quasijudicial bodies”). Accordingly, the BOA is a quasi-

judicial body, and exercised its judicial functions when it considered and rejected the home’s

request for an accommodation.

       B.      The Privileges.

       2.2     “The Courts have recognized an exemption from compulsory testimony when

necessary to protect the integrity of governmental officials whose duties involve the exercise of

judicial and quasi-judicial authority.” Gary W. v. Louisiana Dep’t of Health & Human Resources,

861 F.2d 1366, 1368 (5th Cir. 1988) (emphasis added). This is called the “Mental Process Rule.”

Id. “The Mental Process Rule has been applied to prevent the involuntary testimony of judicial

and quasi-judicial officers.” Id. at 1369 (emphasis added).

       2.3     Gary W., cited supra, is the leading Fifth Circuit case explaining the Mental Process

Rule. In Gary W., the Court appointed a special master to issue a formal report and

recommendation concerning incidents of abuse and neglect of the plaintiffs, a class of persons with

mental disabilities. Id. at 1367. The State subpoenaed the special master to discover the substance

of her report and her mental impressions, but the Court quashed the subpoena, finding that the

special master was performing a quasi-judicial function, and therefore “an examination of her

mental process in making [her] recommendation would have been inappropriate.” Id. at 1638.

       2.4     The Gary W. Court relied on several U.S. Supreme Court and Fifth Circuit cases,

including United States v. Morgan, 313 U.S. 409, 61 S. Ct. 999, 85 L. Ed. 1429 (1941) (protecting

the Secretary of Agriculture from compulsory testimony about why he issued an order setting

maximum rates to be charged by market agencies for stockyard services because a “proceeding

before the Secretary ‘has a quality resembling that of a judicial proceeding’” and “[s]uch an

examination of a judge would be destructive of judicial responsibility.”); Bank of Commerce of



Motion for Protective Order                                                                    Page 3
Case 4:19-cv-00412-ALM Document 41 Filed 06/23/20 Page 4 of 15 PageID #: 613




Laredo v. City National Bank of Laredo, 484 F.2d 284 (5th Cir.1973), cert. denied, 416 U.S. 905,

94 S. Ct. 1609, 40 L. Ed. 2d 109 (1974) (applying the Mental Process rule and refusing to allow

the plaintiff to depose the Comptroller of the Currency about his decision to set aside a national

bank charter granted to a bank because “‘the focal point for judicial review should be the

administrative record already in existence, not some new record made initially in the reviewing

court.’”). Further, Gary W. favorably quoted a Western District of Virginia case for the proposition

that the examination of a quasi-judicial officer would be permitted “only with a strong showing of

bad faith or improper behavior. Following this principle, courts have refused to issue subpoenas

for oral testimony of the decision-makers as to the basis for their opinions absent extreme and

extraordinary circumstances.” Gary W., 861 F.2d at 1369 (quoting United States v. Dowdy, 440 F.

Supp. 894, 896 (W.D.Va. 1977)). As shown by these cases cited by the Fifth Circuit, there is wide-

spread agreement that the Mental Process Rule/Privilege protects the mental impressions of quasi-

judicial officers.

        2.5      Other jurisdictions also apply the Mental Process Rule (also called the judicial

process privilege). These courts have also upheld judicial and quasi-judicial officials’ privilege

from testimony. See, e.g., Mendez v. City of Chicago, 2020 U.S. Dist. LEXIS 47530, *4 (N.D. Ill.)

(“a judge may decline a subpoena requiring him to answer questions about his court proceedings

or the rationale for his findings”; the privilege “exists to further the principle that courts speak

through their records”; “Although the validity of this privilege has been ‘universally recognized’

a relatively small number of cases addresses the issue, likely because it is so well-entrenched in

both federal and state law.” (internal citations omitted)).

        2.6     In addition to the mental process and judicial process privileges, “the U.S. Supreme

Court has recognized a deliberative process privilege covering . . . ‘deliberations comprising part



Motion for Protective Order                                                                  Page 4
Case 4:19-cv-00412-ALM Document 41 Filed 06/23/20 Page 5 of 15 PageID #: 614




of a process by which governmental decisions and policies are formulated.’” Harding v. Cnty. of

Dallas, 2016 U.S. Dist. LEXIS 177937, *34 (N.D. Tex. 2016) (quoting Dep’t of Interior v.

Klamath Water Users Protective Ass’n, 532 U.S. 1, 8 (2001)). Importantly, the privilege protects

information which “reflect(s) the subjective intent” of the decision maker. Id. at *33; see also, id.

at n.7 (“the Supreme Court recognized a testimonial privilege for state legislators, severely

limiting—but not entirely foreclosing—the possibility of piercing the privilege in discriminatory-

intent claims”) (citing Village of Arlington Heights v. Metropolitan Housing Development Corp.,

429 U.S. 252, 268, 97 S. Ct. 555, 50 L. Ed. 2d 450 (1977)). As such, in the Fifth Circuit, the

privilege applies to communications and mental processes of government decision makers even

when intent is at-issue. This makes sense—the subjective intent of any one member of a quasi-

judicial board (like the BOA) is irrelevant because a board of adjustment can speak only through

the body corporate. See analysis below.

       C.      The BOA Witnesses’ testimony is privileged.

       2.7     Plaintiffs request to depose the BOA witnesses “to find out what was on the minds

of the members of the City Council and Board of Adjustment when they made the decisions

[Plaintiffs] believe were intended to discriminate against disabled individuals” and “to ask

questions about what was discussed in their executive, off the record sessions, and . . . about their

own intentions.” See Exhibit 1, a true and correct copy of email correspondence between

Plaintiffs’ counsel and Defendants’ counsel discussing this discovery dispute. This information is,

without question, covered by the Privileges.

       2.8     “What was on the minds” of the BOA Witnesses pertains only to their mental

process. “What was discussed in their executive, off the record sessions” reflects these decision

makers’ deliberations. The BOA Witnesses’ “own intentions” are their subjective intents, and part



Motion for Protective Order                                                                   Page 5
Case 4:19-cv-00412-ALM Document 41 Filed 06/23/20 Page 6 of 15 PageID #: 615




of their mental impressions/process. Any deposition of the BOA Witnesses is sure to intrude upon

these privileged areas, and should thus be prohibited.

       2.9     Importantly in this case, there is no need to depose the BOA Witnesses because a

transcript of the proceedings was made, and has been produced to Plaintiffs. Therefore, there is

another, less invasive means of discovering what the BOA Witnesses considered at the meeting in

which the requested accommodation was denied.

       D.      The BOA Witnesses’ testimony is cumulative and/or irrelevant.

       2.10    Moreover, the subjective intent of any one member of a quasi-judicial board (like

the BOA) is irrelevant because a board of adjustment can speak only through the body corporate.

See Lufkin v. McVicker, 510 S.W.2d 141, 143 (Tex. App.—Beaumont, no writ) (“the Board of

Adjustment is like unto a commissioners court which ‘speaks through its minutes, and not by the

mouths of the members of the body.’” (quoting Gano v. County of Palo Pinto, 71 Tex. 99 (1888)).

Therefore, the intent of the BOA Witnesses is irrelevant. The discriminatory intent of the BOA, if

any (which is denied), can be gleaned from the record made of the BOA meeting (which again,

has been transcribed and produced to Plaintiffs). As such, the BOA Witnesses should not be

compelled to testify.

       2.11    Additionally, even if the testimony of the BOA Witnesses is not privileged (it is)

and not irrelevant (it is), it is cumulative. There is no need for any of the BOA Witnesses to testify

because the BOA will produce a corporate representative to testify about non-privileged matters.

There is no need for one, let alone three, BOA Witnesses to testify. A protective order is thus

appropriate.




Motion for Protective Order                                                                   Page 6
Case 4:19-cv-00412-ALM Document 41 Filed 06/23/20 Page 7 of 15 PageID #: 616




        D.      The Topics request testimony subject to the Privileges.

        2.12    Defendants also object to several of the topics Plaintiffs about which propose to

question Defendants’ respective corporate representatives because these topics are covered by the

Privileges. Attached hereto as Exhibit 2 (City) and Exhibit 3 (BOA) are Plaintiffs’ proposed

deposition topics for the City’s and BOA’s corporate representatives.

        2.13    Plaintiffs seek to depose the City’s corporate representative about the following

topics that are subject to the Privileges:

      2. Any information in the City’s possession that the City regards as casting doubt on
whether the women living in the Residence have a handicap as that term is defined in the Fair
Housing Act.

        This topic seeks information about government officials’ subjective mental impressions

about alleged “doubts” about the Plaintiffs’ clients’ disabilities.

       3. The reasons for the adoption of and any amendments to the Plano Zoning Ordinance
that concern group homes, including but not limited to group homes that meet the definition of a
“Household Care Facility” or “Household Care Institution”

        This request seeks the subjective reasons why the City adopted certain ordinance

amendments.

       4. The existence and contents of any studies, reports, data compilations or other materials
considered by the City in connection with the change in definition of “Household Care Facility”
and “Household Care Institution” made pursuant to Ordinance 2004-09-18.

        To the extent this topic seeks to discover information about subjective impressions and/or

deliberations about the listed materials, it falls under the Privileges.

       5. The existence and contents of any studies, reports, data compilations or other materials
considered by the City in connection with the definition of “Household Care Facility” and
“Household Care Institution” in the Plano Zoning Ordinance as adopted in Ordinance 2006-4-
24

        To the extent this topic seeks to discover information about subjective impressions and/or

deliberations about the listed materials, it falls under the Privileges.

Motion for Protective Order                                                                Page 7
Case 4:19-cv-00412-ALM Document 41 Filed 06/23/20 Page 8 of 15 PageID #: 617




       6. The existence and contents of any studies, reports, data compilations or other materials
considered by the City in connection with the change in definition of “Household Care Facility,”
“Household Care Institution,” and “Household” proposed in Zoning Case 2009-09.

        To the extent this topic seeks to discover information about subjective impressions and/or

deliberations about the listed materials, it falls under the Privileges.


        7. The existence and contents of any studies, reports, data compilations or other materials
considered by the City in connection with any other change in the definition of “Household Care
Facility,” “Household Care Institution,” or “Household” adopted by the City from 2001 to the
present.

        To the extent this topic seeks to discover information about subjective impressions and/or

deliberations about the listed materials, it falls under the Privileges.

        …

         9. Any studies, reports, data compilations or other materials concerning sober living
facilities, including but not limited to:

        a. the effect of sober living facilities on property values,
        b. the effect of sober living facilities on neighborhood character, or
        c. the effect of sober living facilities on neighborhood crime rates

gathered or considered by the City, the Board of Adjustment, or any member of the City staff in
connection with the Request for Accommodation that is the subject of this lawsuit.

        To the extent this topic seeks to discover information about subjective impressions and/or

deliberations about the listed materials, it falls under the Privileges.

       10. Any information not requested in item 9 above concerning sober living facilities,
including but not limited to:

        a. the effect of sober living facilities on property values,
        b. the effect of sober living facilities on neighborhood character, or
        c. the effect of sober living facilities on neighborhood crime rates

gathered or considered by the City, the Board of Adjustment, or any member of the City staff in
connection with the Request for Accommodation that is the subject of this lawsuit.




Motion for Protective Order                                                                 Page 8
Case 4:19-cv-00412-ALM Document 41 Filed 06/23/20 Page 9 of 15 PageID #: 618




          To the extent this topic seeks to discover information about subjective impressions and/or

deliberations about the listed materials, it falls under the Privileges.

          …

      13. The rationale for every regulation, ordinance, code or other restriction that limits the
number of members of a “Household” who can reside at 7312 Stoney Point Drive.

          This topic seeks information about the subjective rationale for government

actions/decisions, which is undoubtedly covered by the Privileges.2

          …

        19. Every reason the City has chosen to fix the number of residents in a Household Care
Facility at 10 as opposed to six, eight, or some other number.

          This topic seeks information about the subjective reasons for government

actions/decisions, which is undoubtedly covered by the Privileges.

          …

       22. The rationale for the City’s adoption of its Backyard Cottage ordinance and for the
particular limits and requirements for backyard cottages regulated by it.

          This topic seeks information about the subjective rationale for government

actions/decisions, which is undoubtedly covered by the Privileges.

          2.12   Because each of the topics above seeks to discover subjective rationales, reasons,

considerations, deliberations, and other information covered by the Privileges, the Court should

issue an order protecting the corporate representative for the City from having to testify about these

topics.

          2.14   Plaintiffs seek to depose the BOA’s corporate representative about the following

topics that are subject to the Privileges:



2
 It is also simply impossible for a single corporate representative to answer questions about the subjective
intent of an entire government entity’s reasons for a particular action or decision.

Motion for Protective Order                                                                         Page 9
Case 4:19-cv-00412-ALM Document 41 Filed 06/23/20 Page 10 of 15 PageID #: 619




        TOPIC A: The BoA’s knowledge and understanding of the Plano Zoning Code, including
all information on this topic related to:

          1. The basis and purpose of the Plano’s Zoning Code;

          This topic asks for subjective reasons for the zoning code, and is covered by the Privileges.

       2. The basis and purpose of the following zoning districts as defined and referred to under
Plano’s Zoning Code:

          a. SF-A
          b. PH
          c. SF-6
          d. SF-7
          e. SF-9
          f. SF-20

          This topic asks for subjective reasons for zoning districts, and is covered by the Privileges.

       3. The basis, purpose, and applicability of the below definitions under Plano Zoning Code
contained in the Zoning Code’s definition section:

          a. Single-family
          b. Rehabilitation Care Facility
          c. Rehabilitation
          d. Household Care Facility

          This topic asks for subjective purposes for zoning regulations, and is covered by the

Privileges.

          4. How the terms in (3) above are permitted or not in residentially zoned districts single
family;

          This topic is a continuation of the topic above.
          …

       TOPIC B: The BoA’s knowledge and understanding of the enactment, administration, and
enforcement of Plano Ordinance 2004-9-18, including all information on this topic related to:

          and

       TOPIC C: The BoA’s knowledge and understanding of the enactment, administration, and
enforcement of Plano Ordinance 2006-4-24, including all information on this topic related to:

          and

Motion for Protective Order                                                                    Page 10
Case 4:19-cv-00412-ALM Document 41 Filed 06/23/20 Page 11 of 15 PageID #: 620




       TOPIC D: The BoA’s knowledge and understanding of the enactment, administration, and
enforcement of Plano Ordinance 2009-6-9, including all information on this topic related to:

        and

       TOPIC E: The BoA’s knowledge and understanding of the enactment, administration, and
enforcement of Plano Ordinance 2015-06, including all information on this topic related to:

        1. The basis, purpose, and authority of the Ordinance;

        This topic asks for the subjective basis and purpose of the BOA for enacting the ordinance.

        …

        3. The maximum occupancy rule under the Ordinance, including:
               a. The basis, purpose, and authority for the rule of the Ordinance;
               …
               c. The criteria for evaluating variances of the rule;
               d. How the criteria for evaluating variances is applied;
               e. Conditions the BoA Council has imposed on variances that have been granted;
               f. Studies conducted by or reviewed by the BoA relating to the occupancy rule; and
               g. Evidence that the occupancy rule is clinically beneficial to residents of boarding
               home facilities.

        This topic asks for the subjective basis and purpose of the BOA for its decisions. It also

seeks to uncover deliberations between BOA members as to how certain criteria are applied in

specific situations.


        4. The basis of definitions under that Ordinance;

        This topic asks for the subjective basis and purpose of the BOA for definitions in the

ordinance.

        …

         9. Denial or grant of accommodation requests under the Ordinance since April 23, 2013
from boarding home facilities and any conditions that have been placed on the boarding home
facilities when such accommodations were granted;

        This topic asks for the subjective reasons for BOA decisions.



Motion for Protective Order                                                                Page 11
Case 4:19-cv-00412-ALM Document 41 Filed 06/23/20 Page 12 of 15 PageID #: 621




       TOPIC F: The BoA’s knowledge and understanding of Women’s Elevated Sober Living,
LLC’s sober recovery home located at Stoney Point Street, Plano, Texas (“Stoney Point Home”),
including all information on this topic related to:

       1. BoA communications relating to Women’s Elevated Sober Living, LLC that have already
been produced by the BoA and/or the City of Plano, Texas in this lawsuit;

       2. Women’s Elevated Sober Living, LLC variance permit application submitted to the BoA
in 2019 including, but not limited to, the evaluation, process of evaluating, criteria used, and
decision on the permit application;

       3. Women’s Elevated Sober Living, LLC’s 2018 reasonable accommodation request to the
BoA to permit certain number residents at its Stoney Point Home, including, but not limited to, the
evaluation, process of evaluating, criteria used, and decision on the accommodation request;
4. Evidence submitted to the BoA from anyone concerning Women’s Elevated Sober Living, LLC’s
variance request to the BoA in 2019 concerning the Stoney Point Home request for an
accommodation and/or variance;

       5. Communications from the public or other third-parties to the BoA and from the BoA to
the public or other third-parties concerning Women’s Elevated Sober Living, LLC’s variance
request and accommodation request made to the BoA in 2019 concerning the Stoney Point Home;
6. Communications from and between Plano to the BoA and from the BoA to Plano concerning
Women’s Elevated Sober Living, LLC’s variance and accommodation request made to the BoA in
2019 concerning the Stoney Point Home; and

       7. Discussion among the members of the BoA on May 28, 2019 of the Board of Adjustment’s
meeting to consider the Women’s Elevated Sober Living, LLC’s request for accommodation,
including in particular:

              a. Whether Women’s Elevated Sober Living LLC provided evidence it was seeking
an accommodation on behalf of disabled individuals and whether any contrary evidence was
presented during the hearing;

               b. The evidence with respect to the reasonableness or lack of reasonableness of the
request presented during the meeting and considered by the BoA;

              c. The evidence with respect to the necessity or lack of necessity of the request
presented during the meeting and considered by the BoA;

               d. Any other factors considered by the BoA in reaching its decision;

                e. The Board of Adjustment’s consideration of written materials submitted to it with
respect to the request, including the source of such materials;




Motion for Protective Order                                                                Page 12
Case 4:19-cv-00412-ALM Document 41 Filed 06/23/20 Page 13 of 15 PageID #: 622




              f. The reason for the Board’s decision to deny the request for Women’s Elevated
Sober Living LLC.

         These topics seek information about the subjective intent of the BOA, the reasons for the

BOA’s decisions, the deliberations between BOA members, and the mental process of the BOA’s

decisions.


       TOPIC G: The BoA’s knowledge and understanding of the Federal Fair Housing Act
Amendments of 1988, 42 U.S.C. § 3601, et seq., and Title II of the Americans with Disabilities Act,
42 U.S.C. § 12131 et seq., including all information on this topic related to:

         1. Persons with disabilities in recovery from substance abuse or addiction; and

         2. Sober living homes or recovery homes for persons with disabilities from substance
abuse.

         These topics request BOA members’ subjective understandings of the law, including their

mental processes for applying those understandings to the issues in this case. Further, these topics

ask lay persons to make legal conclusions.

         2.15   Because each of the topics above seeks to discover subjective rationales, reasons,

considerations, deliberations, and other information covered by the Privileges, the Court should

issue an order protecting the corporate representative for the BOA from having to testify about

these topics.


         E.     Defendants have not waived the Privileges.

         2.16   Plaintiffs argue that Defendants have waived the Privileges by producing

documents that might be subject to the Privileges. Defendants contend that these documents are

not subject to the Privileges because they merely reveal the factual information concerning the

BOA’s decision and the City’s ordinance. Factual information is discoverable. As such,

Defendants have not waived the Privileges. And, practically, Defendants should not be punished



Motion for Protective Order                                                                Page 13
Case 4:19-cv-00412-ALM Document 41 Filed 06/23/20 Page 14 of 15 PageID #: 623




for disclosing information that they did not consider privileged, and then be forced to reveal

privileged information at a deposition, which is by its nature more invasive and time-consuming.

                                              III.
                                     Conclusion and Prayer

       3.1     For the reasons above, the Court should issue an order protecting Pat Morgan,

Robert Miller, and Jim Norton from having to testify at deposition, and protecting Defendants’

respective corporate representatives from having to testify about privileged topics.



                                                 Respectfully submitted,


                                                 ABERNATHY, ROEDER, BOYD &
                                                 HULLETT, P.C.


                                                 /s/ Charles J. Crawford
                                                 Charles J. Crawford
                                                 State Bar No. 05018900
                                                 Lucas Henry
                                                 State Bar No. 24101901
                                                 1700 Redbud Blvd, Suite 300
                                                 McKinney, TX 75070
                                                 (Ph) 214-544-4000
                                                 (Fx) 214-544-4040
                                                 ccrawford@abernathy-law.com
                                                 lhenry@abernathy-law.com

                                                 ATTORNEYS FOR DEFENDANT



                              CERTIFICATE OF CONFERENCE

       I certify that counsel for the parties conferred on June 19, 2020 concerning the relief
requested above as required by Local Rule CV-7(h) and that this Motion is opposed.

                                                 /s/Lucas Henry
                                                 Lucas Henry



Motion for Protective Order                                                             Page 14
Case 4:19-cv-00412-ALM Document 41 Filed 06/23/20 Page 15 of 15 PageID #: 624




                               CERTIFICATE OF SERVICE

        I certify that on June 23, 2020 a true and correct copy of the foregoing was served upon
Plaintiffs’ counsel.

                                               /s/Lucas Henry
                                               Lucas Henry




Motion for Protective Order                                                             Page 15
